FILED
                            NOT FOR PUBLICATION                                DEC 23 2016

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


D. L. TAYLOR, a.k.a. Ivory Curtis, a.k.a.         No.    16-15257
I. C. Taylor,
                                                  D.C. No. 3:12-cv-03424-CRB
              Plaintiff-Appellant,

 v.                                               MEMORANDUM*

M. J. JOHNSON,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      D. L. Taylor, a.k.a. Ivory Curtis, a.k.a. I. C. Taylor, a California state

prisoner, appeals pro se from the district court’s summary judgment in his 42

U.S.C. § 1983 action alleging excessive force in violation of the Eighth


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Brodheim v. Cry, 584 F.3d 1262, 1267 (9th Cir. 2009), and for the reasons stated

by the district court we affirm.

      Taylor’s requests for judicial notice are denied.

      AFFIRMED.




                                          2                                 16-15257